Citation Nr: 1636628	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-12 488	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for mild patellofemoral syndrome of the right knee.

2.  Entitlement to service connection for bilateral plantar fasciitis, secondary to service-connected knee disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans	


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In October 2015, the Board remanded the case for additional development.

The issue of entitlement to an evaluation in excess of 10 percent for mild patellofemoral syndrome of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis was not caused or aggravated by his service-connected knee disability.


CONCLUSION OF LAW

The criteria for secondary service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim herein, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

Secondary service connection for bilateral plantar fasciitis

The Veteran seeks secondary service connection for his bilateral plantar fasciitis disability.  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has received a diagnosis of bilateral plantar fasciitis and is service-connected for mild patellofemoral syndrome.  See VA examination, 2 (Mar. 16, 2016) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element, the Board notes that in March 2016, a VA examiner opined that the Veteran's plantar fasciitis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  See VA examination, 2 (Mar. 16, 2016) (VBMS).  As the basis for this opinion, the examiner stated that he felt the two conditions existed independent of one another.  See id.  

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of this report in its entirety, along with prior examination reports incorporated by reference, leaves the impression that the examiner felt the nature of the Veteran's knee disability would not cause the type and severity of his bilateral plantar fasciitis.  See VA examination, 1 (Mar. 16, 2016) (VBMS); see also VA examination, 10 (May 5, 2014) (VBMS).  Furthermore, the referenced medical evidence indicated that the examiner attributed the Veteran's "congenital pes cavus" as the "most likely cause" of the Veteran's plantar fasciitis.  See VA examination, 10 (May 5, 2014) (VBMS).  In the absence of competent evidence to the contrary, the Board finds that the Veteran's knee disability did not cause his bilateral plantar fasciitis.

The Board also notes that the March 2016 examiner rendered a medical opinion regarding the question of aggravation.  A fair reading of the examiner's rationale leaves the impression that the examiner believed the Veteran's reported knee symptoms actually minimized the time he spent on his feet.  See VA examination, 2 (Mar. 16, 2016) (VBMS).  The examiner further opined that because the Veteran experienced foot pain "with rest," this weighed against a finding that his knee disability aggravated his plantar fasciitis.   See id.  In the absence of competent evidence to the contrary, the Board finds that the Veteran's knee disability did not aggravate his bilateral plantar fasciitis.

In arriving at the above findings, the Board acknowledges the Veteran's belief that his service-connected knee disabilities either caused or aggravated his bilateral plantar fasciitis disability.  See, e.g., Notice of Disagreement, 1 (Jan. 6, 2014) (VBMS).  Notably, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to provide evidence pertaining to complex medical issues, such as the etiology of his bilateral plantar fasciitis, as this determination cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Nevertheless, the medical opinion is more probative than the Veteran's lay statements, because the VA examiner has experience, education, and expertise that the Veteran is not shown to have.

Whereas the competent evidence of record has failed to establish the requisite causation or aggravation, service connection for the Veteran's bilateral plantar fasciitis as secondary to his service-connected disabilities must be denied.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).


ORDER

Secondary service connection for bilateral plantar fasciitis is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to fairly adjudicate the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran's most recent VA examination of his right knee disability was in March 2016.  In order to be adequate, a VA examination of a knee must include range of motion testing of the joint in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Based on the examination report, it appears that these specific findings have not been included.  See VA examination, 2-5 (Mar. 16, 2016) (VBMS).  

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examination fails to include the requisite Correia findings, a new examination is required to fairly adjudicate the Veteran's claim.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Prior to scheduling the new VA examination, any outstanding treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated VA treatment records related to the Veteran's right knee and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his right knee disability.  

3.  Then, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


